Citation Nr: 0942738	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-27 919	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for undifferentiated schizophrenia and antisocial 
personality disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a right hand injury.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a nose fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1979. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the Veteran's claims of entitlement to service connection for 
undifferentiated schizophrenia with antisocial personality 
disorder, residuals of a right hand injury, and residuals of 
a nose fracture.  Timely appeals were noted from that 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for antisocial personality disorder, 
residuals of a nose fracture, and residuals of a right hand 
injury was last denied by a June 1984 Board decision.  The 
Board decision is final.  38 U.S.C. § 4004(b) (1982); 38 
C.F.R. § 19.104 (1983).  Service connection for 
undifferentiated schizophrenia was last denied by a January 
1989 rating decision.  The rating decision is final.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1988).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that had been found insufficient 
in the previous denial.  
Although the February 2004 VCAA letter associated with the 
claims folder advised the veteran what evidence is necessary 
to substantiate his underlying service connection claim for a 
low back disorder and discussed new and material evidence, 
that letter did not discuss the basis for the denial in the 
prior decisions.  Thus, the February 2004 letter does not 
comply with the Kent ruling.  

A review of the file also indicates that the Veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  Upon remand, SSA should be contacted 
and the Veteran's disability records associated with his 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; (2) notifies the veteran 
of the reasons for the June 1984 denial 
(there was no evidence of pertinent 
disability in service or of current 
disability related to service) and January 
1989 denial (first showing of an acquired 
psychiatric disability many years after 
service and not shown to be linked to 
active duty); and (3) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the veteran's 
service connection claim (i.e., medical 
evidence establishing that he has 
pertinent disability that was present or 
is otherwise related to his period of 
active duty).  This notice is outlined by 
the Court in Kent, supra.  The 
notification letter should also advise the 
veteran of the evidence and information 
that is necessary to establish entitlement 
to his underlying service connection 
claim.  

2.  Contact the SSA and request copies of 
all adjudications regarding the Veteran 
and accompanying medical records relied 
upon in those determinations.  
3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


